 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                 Case No. 19-CR-4690-WQH

10                Plaintiff,
                                               ORDER AND JUDGMENT
11          v.                                 OF DISMISSAL
                                               DISMISSING THE
12   TERI CLARK,                               INFORMATION
                                               WITHOUT PREJUDICE
13                Defendant.

14
15         On motion of the United States, (ECF NO. 42) and with good cause shown, the
16 Information as it relates to Teri Clark, in this case is hereby dismissed without prejudice.
17
18   Dated: December 11, 2019
19
20
21
22
23
24
25
26
27
28


30
